DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.		Applicant’s after final amendment/response filed on 1/05/2022 has been entered and made of record.
3.		Applicant has amended claims 1 and 11. Applicant has not added any new claims. Claims 5, 18, and 20 have been canceled. Currently, claims 1-4, 6-17, 19, and 21 are pending. Examiner refers to the action below.

Terminal Disclaimer
4.		The terminal disclaimer filed on 1/05/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent 10,395,357 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
5.		Authorization for this examiner’s amendment was given in an interview with Mr. Douglas Tsao on 1/12/2022.
The application has been amended as follows: Please change the After Final amendment claims to:
Regarding claim 1 line 10: Please add at the end of the line --,--.
after line 10: Also add --reducing foam in the specimen container when foam is detected.—
Regarding claim 11 line 13: Please add at the end of the line --,--.
Regarding claim 11 after line 13: Also add --reducing foam in the specimen container when foam is detected.--

Allowable Subject Matter
6.		Claims 1-4, 6-17, 19, and 21 are allowed.
7.		The following is an examiner’s statement of reasons for allowance: The closest prior art of Nielsen (U.S. patent 8,036,444) discloses a system where a container of fluid/liquid/sample in a container is analyzed for foreign bodies such as (such as glass pieces), air bubbles/foam, etc. The container can be a myriad of types of containers as well as the sample types. The container with the sample is spun and irradiated with an energy source (EM) and analyzed for foreign bodies. Nielsen nor any other prior art of record, regarding claim 1, teaches the features of “determining a first distance between a bottom of the specimen container and a marker on a side of the specimen container; determining a second distance between the bottom of the specimen container and a liquid level in the specimen container; and determining a difference between the first distance and the second distance, reducing foam in the specimen container when foam is detected,” these, in combination with the other claim limitations. Regarding claim 11, none of the prior art of record teaches the features of "determine a first distance between a bottom of the specimen container and a 
8.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact Information
9.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-4650.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/ANAND P BHATNAGAR/
Primary Examiner, Art Unit 2668
January 12, 2022